Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
None of the prior art of record, alone or in combination teaches the amendment limitations of the independent claims herein. Specifically, none of the prior art of record teaches: 
“…initiating a POST request for sending POST data; running a script language to send the POST data; pausing the script language, wherein pausing is performed by a kernel driver under direction of a data leak prevention (DLP) service/daemon connected to a security analytics system to block or allow the POST data to be sent, wherein the security analytics system implements event queuing analytics and streaming analytics applied to the POST data; scanning the POST data, wherein the scanning is performed by the kernel driver; determining to send the POST data; resuming the script language, wherein the POST data is allowed or blocked based on the determining; and sandboxing to local storage access to the POST data.”  The prior art teaches various related inventions as set forth in the final rejection, but the prior art of record, including . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J BROPHY whose telephone number is (571)270-1642.  The examiner can normally be reached on Monday-Friday, 9am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






MJB
3/19/2021

/MATTHEW J BROPHY/Primary Examiner, Art Unit 2191